TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 19, 2021



                                     NO. 03-19-00129-CV


  Appellant, John Gordon// Cross-Appellant, South Texas Youth Soccer Association, Inc.

                                                v.

   Appellee, South Texas Youth Soccer Association, Inc.// Cross-Appellee, John Gordon




    APPEAL FROM THE 395TH DISTRICT COURT OF WILLIAMSON COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
              AFFIRMED -- OPINION BY JUSTICE GOODWIN




Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s judgment. Therefore, the Court affirms the trial court’s

judgment. Each party shall bear their own costs relating to this appeal, both in this Court and in

the court below.